Citation Nr: 0931585	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to 
September 1957 and from October 1957 to July 1977.  He died 
in February 2005.   His surviving spouse is the appellant in 
this claim. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.   

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that he was exposed to 
asbestos in service and that he subsequently developed lung 
cancer due to such exposure.  The Veteran was service-
connected for chronic obstructive pulmonary disease with 
bronchitis.  

The service department records confirm the Veteran's service 
in a motor vehicle squadron and that he had training as a 
machinist.  VA Adjudication Procedure Manual, M21-1MR lists 
some of the major occupations involving exposure to asbestos, 
including manufacture and servicing of friction products such 
as clutch facings and brake linings.  The Certificate of 
Death shows that the Veteran died in February 2005.  The 
cause of death was reported as cardiac arrest due to or as a 
consequence of coronary artery disease and generalized 
atherosclerosis with carcinoma of the lung listed as a 
significant condition contributing to the death.  The medical 
records in the file show that the Veteran was diagnosed with 
interstial changes (see VA X-ray of November 2004); and 
pleural effusions (see VA record of January 2005) as well as 
lung cancer (see, e.g., private record of January 2004). 

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post- 
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b). 

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung  
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).   
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work,  
demolition of old buildings, carpentry and construction,  
manufacture and servicing of friction products such as clutch  
facings and brake linings, manufacture and installation of  
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, Subpart 
ii, Chapter 2, § C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000. 

The appellant asserts that the Veteran was exposed to 
asbestos working in the motor pool at Hickman Air Force Base.  
She stated that his duties included working on brakes on 
vehicles.  During his lifetime, the Veteran had also claimed 
that he was exposed to asbestos and other harmful substances 
and chemicals during service.  See Statement dated November 
4, 2002.  Paul B. Schmid, D.O. stated in an October 2005 
letter that the Veteran died of small cell lung cancer in the 
right upper lobe.  He pointed out that there is a high 
probability of this type of cancer and exposure to 
asbestosis.  However, Dr. Schmid did not provide any 
rationale for this opinion.  An additional medical opinion 
should be obtained on remand.

The Board observes that asbestos exposure is a fact to be 
determined from the evidence and is not an issue to be 
resolved by operation of any presumption.  Dyment v.  
Principi, 287 F.3d 1377, 1384 (Fed. Cir. 2002).  In this 
case, as noted above, the evidence shows that the Veteran did 
work in a motor vehicle squadron.  There is no indication in 
the record that the claim based on exposure to asbestos has 
been properly developed.  

A review of the claims folder reveals that prior to the 
Veteran's death he resided at and was treated at the Life 
Care Center of Orlando in Orlando, Florida.  Records from 
that facility have not been associated with the claims file.  
It may be that these medical records in general, and 
especially any terminal treatment records, will provide more 
details on how the Veteran died and additional information 
concerning his cause of his death.  Such records are 
therefore needed for this decision.  

As a final matter, during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. 
App. 342, that, in general, 38 U.S.C.A. § 5103(a) notice for 
a DIC case must include: (1) a statement of the  conditions, 
if any, for which a Veteran was service-connected  at the 
time of his death; (2) an explanation of the evidence  and 
information required to substantiate a DIC claim based on  a 
previously service-connected condition; and (3) an  
explanation of the evidence and information required to  
substantiate a DIC claim based on a condition not yet  
service-connected.  Thus, corrective notice can be provided 
on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant a corrective VCAA 
notice that includes: (a) a statement of 
the conditions for which a Veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected, in accordance with 
Hupp, supra. 

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Life Care 
Center of Orlando in Orlando, Florida.  

3.  A complete copy of the Veteran's 
service personnel record should be 
obtained.  Development should be 
undertaken to determine if the Veteran 
worked in areas and performed duties in 
accordance with his military occupational 
specialty where he would have been 
exposed to asbestos, including by the 
parts used to repair vehicles.  

4.  Thereafter, arrange for the claims 
folder to be reviewed by a VA medical 
examiner.  The examiner should provide an 
opinion on the following matters:

Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's coronary artery disease and/or 
generalized atherosclerosis had its onset 
during active service or is related to 
any in-service disease, event, or injury?

Is it at least as likely as not that the 
Veteran's lung cancer had its onset 
during active service or is related to 
any in-service disease, event, or injury, 
including exposure to asbestos or any 
other substances or chemicals?

The rationale for the opinion should be 
provided.  

5.  Finally, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

